DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1, 4, and 7 in the reply filed on 6/23/22 is acknowledged.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 or 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (US pub 20180077829).
	With respect to claim 1, Yamamoto teaches a module comprising (see figs. 1-7, particularly fig. 5 and associated text): 
a substrate 2 including a principal surface (top); 
a plurality of electronic components 3a arranged on the principal surface; 
a sealing resin 4c,4d covering the principal surface and the plurality of electronic components; 
a ground electrode 8c arranged on the principal surface; 
a conductive layer 5 covering the sealing resin; and 
a magnetic member 6, 
wherein the conductive layer is electrically connected to the ground electrode by a plurality of connecting conductors (vertical part of 5) arranged so as to penetrate the sealing resin, 
wherein the magnetic member includes either a magnetic member plate-shaped portion (top of 6) arranged so as to cover the sealing resin and a single magnetic member wall-shaped portion (vertical part of 6) arranged in a wall shape between any of the plurality of electronic components in the sealing resin or a plurality of magnetic member wall-shaped portions intermittently arranged in a wall shape between any of the plurality of electronic components in the sealing resin, 
wherein, when viewed in a direction perpendicular to the principal surface, each of the plurality of connecting conductors includes a portion arranged so as to at least partially overlap with either a strip-shaped region virtualized on an extension of the single magnetic member wall-shaped portion or the plurality of magnetic member wall-shaped portions, and 
wherein a length of the single magnetic member wall- shaped portion or any one of the plurality of magnetic member wall-shaped portions is longer than a length of each of the connecting conductors.  
With respect to claim 2, Yamamoto teaches the sealing resin includes a sealing resin side surface, wherein at least one of the plurality of magnetic member wall-shaped portions is exposed from the sealing resin at a first portion of the sealing resin side surface, and wherein at least one of the plurality of connecting conductors is exposed from the sealing resin at a second portion of the sealing resin side surface.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US pub 20180077829).
With respect to claims 4 and 7, Yamamoto teaches the magnetic member includes a magnetic of Fe or Ni based alloy but fail to teach the magnetic includes both Fe and Ni.
However, the use of magnetic material includes both Fe and Ni is well-known to one of ordinary skill in the art of making semiconductor devices

 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814